FOR PUBLICATION
                                                                        Aug 11 2014, 10:32 am




APPELLANT PRO SE:                             ATTORNEYS FOR APPELLEE:

MARCUS RICHARDSON                             GREGORY F. ZOELLER
Pendleton, Indiana                            Attorney General of Indiana

                                              KYLE HUNTER
                                              Deputy Attorney General
                                              Indianapolis, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

MARCUS RICHARDSON,                            )
                                              )
     Appellant-Petitioner,                    )
                                              )
             vs.                              )      No. 48A04-1312-MI-625
                                              )
WENDY KNIGHT,                                 )
                                              )
     Appellee-Respondent.                     )


                   APPEAL FROM THE MADISON CIRCUIT COURT
                       The Honorable Angela Warner Sims, Judge
                            Cause No. 48C01-1310-MI-538


                                   August 11, 2014

                             OPINION - FOR PUBLICATION

MAY, Judge
          Marcus Richardson appeals the transfer of his Verified Petition for Writ of Habeas

Corpus to the sentencing court. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          Richardson was convicted of murder1 and conspiracy to commit murder2 and

sentenced to sixty years in the Department of Correction. He is currently imprisoned in

Madison County at the Pendleton Correctional Facility.

          Richardson attempted to obtain his arrest warrant and probable cause affidavit on

multiple occasions between 2004 until 2013, but was not successful. Based thereon,

Richardson filed a Verified Petition for Writ of Habeas Corpus in the Madison Circuit Court

on October 30, 2013, alleging that in 1994, the Marion Superior Court sentenced him

“without proper jurisdiction over the subject matter.” (App. at 4.) His complaint alleged

“the clerk had failed to file the probable cause affidavit in its proper court” so the arrest

warrant violated his federal and state constitutional rights. (Id. at 5.)

          On November 22, Wendy Knight, the Superintendent of Pendleton Correctional

Facility, moved to transfer Richardson’s petition to the sentencing court because she believed

Richardson’s request was for post-conviction relief and not habeas corpus. On November

27, the Madison County court transferred the case to Marion County.

                                DISCUSSION AND DECISION

          We first note that Richardson proceeds pro se. It is well settled that pro se litigants


1
    Ind. Code § 35-42-1-1.
2
    Ind. Code § 35-41-5-2.

                                                 2
are held to the same standards as licensed attorneys, and thus they are required to follow

procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied.

       Richardson sought a writ of habeas corpus. A writ of habeas corpus is governed by

Ind. Code art. 34-25.5, which provides: “Every person whose liberty is restrained, under any

pretense whatever, may prosecute a writ of habeas corpus to inquire into the cause of the

restraint, and shall be delivered from the restraint if the restraint is illegal.” Ind. Code § 34-

25.5-1-1. Habeas corpus is appropriate if the court’s order is illegal on its face, but

       [t]he writ of habeas corpus cannot, however, be used as a substitute for an
       appeal. Where the proceedings leading to the petitioner’s detention are not
       void by reason of matters apparent on the face of the record, the petitioner’s
       remedy is by way of appeal. When such an appeal is pending, petitions for
       writs of habeas corpus are not entertained. Issues relating to the validity of a
       commitment may also be considered under post-conviction procedures. Our
       federal cousins have recognized the distinctions which Indiana makes between
       appeal, post-conviction, and habeas.

Van Meter v. Health, 602 N.E.2d 143, 144 (Ind. 1992) (citations omitted) (italics added). A

judgment that is illegal on its face may be challenged by means of a petition for writ of

habeas corpus, but if the judgment is void for a reason not apparent on the face of the record,

the issue must be raised on direct appeal or, if not known or available at the time of direct

appeal, then in a petition for post-conviction relief. Taylor v. Finnan, 955 N.E.2d 785, 789

(Ind. Ct. App. 2011), trans. denied.

       Even assuming Richardson’s arrest warrant and probable cause affidavit cannot be

found or were never entered, his conviction is not void on its face because “a valid

conviction may rest upon an invalid arrest and . . . the legality of an arrest is relevant only to


                                                3
the admissibility of evidence resulting from a search based upon the alleged illegal arrest.”

Williams v. State, 304 N.E.2d 311, 313 (Ind. 1973). Richardson’s claim after his conviction

that his arrest was illegal is an attack on the validity of the conviction or sentence and, thus,

was correctly classified as one for post-conviction relief. See Taylor, 955 N.E.2d at 789 (writ

of habeas corpus based on a lawyer not being licensed in Indiana was properly reclassified as

a petition for post-conviction relief because the judgment was not void on its face).

          Richardson asserts that the trial court erred in transferring his petition for writ of

habeas corpus to the sentencing court. Indiana Post Conviction Rule 1(1)(c) states:

          This Rule does not suspend the writ of habeas corpus, but if a petitioner
          applies for a writ of habeas corpus, in the court having jurisdiction of his
          person, attacking the validity of his conviction or sentence, that court shall
          under this Rule transfer the cause to the court where the petitioner was
          convicted or sentenced, and the latter court shall treat it as a petition for relief
          under this Rule.

As Richardson’s petition attacks the validity of his conviction and sentence, it falls within

Indiana Post-Conviction Rule 1(1)(c) and must be transferred to the sentencing court. See

Miller v. Lowrance, 629 N.E.2d 846, 847 (Ind. 1994), reh’. denied. The trial court did not

err when it transferred Richardson’s petition to the sentencing court, and accordingly we

affirm.

          Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                                   4